Citation Nr: 0703545	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-43 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome.  

2.  Entitlement to service connection for pleomorphic 
adenoma. 

3.  Entitlement to service connection for left side facial 
paralysis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty in the Army National Guard 
from October 2002 to October 2003, with an additional 4 
months and 7 days of prior active service and prior inactive 
duty service of 3 years and 13 days.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record reflects that additional evidence in support of 
the appellant's claims was associated with the claims folder 
after the issuance of the statement of the case.  The 
additional evidence in this case was received without waiver 
of the appellant's right to have that evidence initially 
considered by the RO.  In December 2006, the Board contacted 
the veteran regarding the matter and in January 2007, he 
responded that he did not waive initial consideration by the 
RO.  Any pertinent evidence that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2006).  As such, this matter must be remanded in accordance 
with 38 C.F.R. § 19.31 and 20.1304(c) (2006).  See also 38 
C.F.R. § 19.9 (2006).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

The RO must re-adjudicate the claims 
based on the entire record to include the 
additional evidence submitted by the 
appellant after the November 2004 
statement of the case was issued.  If the 
claims are not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case and a 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that meets the 
requirements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


